Title: To George Washington from John Champe, 30 September 1755
From: Champe, John
To: Washington, George



30th 7ber [September] 1755

I am again Solicited to write you in favor of the bearer Mr Brockenbrough, am in great hopes his Modest Behavour will recommend him. his Circumstance’s are such, that nothing but a View of Serving his Country could induce him to this undertaking.

your Protection so far as is right & Justifiable will Extremely oblige Dear Sir yr most obedt Humble Servt

John Champe

